May 28, 2004


Mr. Michael R. Hull
Harris County Attorney's Office
1019 Congress, 15th Floor
Houston, TX 77002
Mr. Okon J. Usoro
Okon J. Usoro, P.C.
12000 Westheimer Road, Ste. 300
Houston, TX 77077

RE:   Case Number:  02-1014
      Court of Appeals Number:  01-00-01162-CV
      Trial Court Number:  1999-44904

Style:      HARRIS COUNTY, TEXAS & CARL BORCHERS
      v.
      FAYE SYKES, INDIVIDUALLY, & A/N/F OF TRENARD BATTLE

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above referenced cause.  (Justice Schneider not sitting)
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Charles       |
|   |Bacarisse         |
|   |Ms. Margie        |
|   |Thompson          |